DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MAGDALA ST. FLEUR,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-264

                               [July 8, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Mindy F. Solomon, Judge; L.T. Case No.
15031993MU10A, 17-000022AC10A.

  Gordon Weekes, Public Defender, and James K. Rubin, Assistant
Public Defender, Fort Lauderdale, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, KUNTZ, and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.